IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-09-00028-CV

CELYNCIA JORDAN,
                                                              Appellant
v.

DERIUS JEMARD WARREN,
                                                              Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 08-000922-CV-85


                           MEMORANDUM OPINION


       The Clerk of this Court notified Appellant by letter dated June 16, 2009 that the

original filing fee of $175.00 had not been paid, that unless Appellant obtained indigent

status, the filing fee’s payment is required, and that unless Appellant either paid the

filing fee or obtained indigent status within fourteen days, the appeal would be

presented to the Court for dismissal.       More than fourteen days have passed, and

Appellant has not paid the filing fee or filed an affidavit of indigence.

       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(c); 10TH TEX. APP.
(WACO) LOC. R. 5(c).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (July 21, 1998); see also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO)

LOC. R. 5(a); TEX. GOV’T CODE ANN. §§ 51.207(b), 51.941 (Vernon 2005). Under these

circumstances, we suspend the rule and order the Clerk to write off all unpaid filing

fees in this case. TEX. R. APP. P. 2.


                                                 REX D. DAVIS
                                                 Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed July 29, 2009
[CV06]




Jordan v. Warren                                                                     Page 2